Action to recover the proceeds of two policies of life insurance which are claimed by both the plaintiff and the defendant, the insurance company, pursuant to a court order, having deposited the said proceeds with the city treasurer. Order granting plaintiff’s motion to strike the first and second affirmative defenses from the amended answer and granting leave to defendant to serve a second amended answer upon payment of ten dollars costs affirmed, with ten dollars costs and disbursements. No opinion. Defendant may serve a new pleading within ten days from the entry of the order hereon upon payment of the motion costs awarded at Special Term and the costs and disbursements awarded in this court. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.